Citation Nr: 1415371	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-28 408	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the pendency of this appeal, this claim was transferred to the RO in Des Moines, Iowa for a hearing.

The appellant provided testimony at a hearing before the Board in April 2012.  At that time, the appellant's representative submitted additional evidence in the form of ship logs.  The representative waived review of the additional evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A September 2007 certificate of death lists the Veteran's immediate cause of death as metastatic renal adenocarcinoma.  Another significant condition contributing to death but not resulting in the underlying cause was left cerebral hemorrhage.

2.  At the time of the Veteran's death, service connection was not in effect for any disorder.

3.  The evidence of record does not show that the Veteran was exposed to herbicide agents such as Agent Orange during and he is not presumed to have been exposed to herbicide agents as he did not have the requisite service in the Republic of Vietnam.

4.  The weight of the probative evidence of record does not show that the cause of the Veteran's death was related to his active military service. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim of service connection cause of death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim such based on a disorder not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Prior to the initial adjudication of the claim, the RO's December 2010 letter to the appellant satisfied the duty to notify provisions relating to the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Hupp, 21 Vet. App. at 342.  She was told that service connection was not established for any disability during the Veteran's lifetime and the criteria for substantiating a cause of death claim.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence. 

The duty to assist the appellant has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified private treatment records, including the final records created prior to his death.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also conducted proper development regarding whether the Veteran served in the Republic of Vietnam.

A VA medical opinion was not obtained in connection with the appellant's claim.  In the context of a cause of death claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Board finds that it is not necessary to obtain a medical opinion because there is no reasonable possibility that such assistance would aid in substantiating the claim.  The evidence does not indicate that the disease process leading to the Veteran's death may be related to his active military service.  As detailed below, the evidence shows that no injury, disease or event occurred during his service to which his death may be related.  The claim turns on whether the Veteran was exposed to herbicide agents such as Agent Orange.  Because the Board finds that this was not so, and cannot presumed to be so, further assistance including a medical opinion is not warranted.  Thus, VA has properly assisted the appellant in obtaining any relevant evidence. 

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II.  Legal Criteria

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the enemy in active service . . . during a period of war . . . [VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. § 3.304(d) (2013).

Additionally, VA law and regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancers (to include lung cancer), shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Furthermore, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

"Service in the Republic of Vietnam" includes service in the inland waterways of Vietnam and excludes veterans who served aboard ships operating in Vietnam's offshore waters unless the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2002).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA has also compiled a list of Navy and Coast Guard ships, including "blue water" ships that were associated with service in Vietnam and exposure to herbicide agents. 

III.  Analysis

The appellant has set forth one theory of entitlement to service connection for the cause of the Veteran's death and it is the only theory reasonably raised by the record.  At her April 2012 hearing, the appellant stated her belief that the Veteran was exposed to Agent Orange during service in the U.S. Navy.  The appellant indicated that this in-service exposure caused the Veteran's lung cancer, which in turn caused or contributed to his death.  The appellant acknowledged that the Veteran did not set foot in Vietnam, but she also indicated that his service aboard the destroyer USS RICH was so close to shore that it equated to service in Vietnam for the purposes of presumptive exposure to herbicide agents.  Thus, the appellant contends that service connection is warranted for the cause of the Veteran's death.

Service connection was not in effect for any disorder during the Veteran's lifetime and he did not file any compensation claim.  Nevertheless, service connection may be warranted for the cause of his death if any disorder or disease process leading to, or contributing to, his death was related to his active military service. 

Private treatment records from Drs. R.T. and L.K. show that the Veteran was initially diagnosed with metastatic renal cell carcinoma in 2000 and that he had a total nephrectomy.  The records also show that the carcinoma involved other areas including the lungs.  In view of the findings regarding herbicide exposure below, the Board need not address whether any lung cancer was a primary cancer or a secondary cancer metastasized from another area.  See VAOGCPREC 18-97 (May 2, 1997) (presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure); 62 Fed. Reg. 37952, 37954 (July 15, 1997).

As to the possibility of in-service exposure to herbicide agents, the Veteran's service records do not show that he served in the Republic of Vietnam.  The records do not indicate that he served on the landmass of Vietnam.  The Veteran did have service aboard the destroyer-class USS RICH as a marine mechanic during the Vietnam era.  In January 2011, the National Personnel Records Center (NPRC) responded to a request from the RO by indicating that the Veteran served aboard the USS RICH, which was in the official waters of the Republic of Vietnam from November 25, 1972, to December 22, 1972, and on January 1, 1973.  The NPRC determined that there was no conclusive proof of in-country service.

Although this official information does not show service in Vietnam, other than in the official waters, it is not inconsistent with the appellant's contentions.  The appellant submitted ship logs from the USS RICH dated in November and December 1972.  The ship logs document that the USS RICH operated off the coast of Northern Vietnam during this time period, including in the Gulf of Tonkin.  The ship was on the gunline from which it bombarded enemy positions on land and even took enemy fire in December 1972.  

While the ship logs from the USS RICH contain a detailed account of its operations in November and December 1972, the ship logs still do not suggest that any member of the ship went ashore to Vietnam or that the ship was close enough to the shore to be considered in the inland waterways.  The ship logs do not show service in the Republic of Vietnam as the appellant contends and, instead, confirms that the Veteran served away from shore on the gunline.  The evidence in the claims file, including the ship logs, is insufficient to establish the requisite service in the Republic of Vietnam to allow for a presumption of exposure to herbicide agents such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1168.

As noted previously, the VA Adjudication Procedure Manual includes a compiled list of "blue water" naval ships that operated in "brown water" sufficient to allow for a finding of a presumption of exposure to herbicide agents.  The updated list as of January 2014 includes multiple destroyer-class ships, but the USS RICH is not among them.  Thus, current research does not show that the USS RICH had "brown water" service in Vietnam.

Also of note, the appellant's representative raised the matter of the Veteran's combat service at the hearing.  The Veteran's DD Form 214 documents that he was awarded the combat action ribbon, which is indicative of participation in combat with the enemy and potentially makes applicable 38 U.S.C.A. § 1154(b).  The ship logs reflect that the combat action ribbon was awarded to everyone aboard the USS RICH when it took fire from coastal defense batteries on the coast of North Vietnam in December 1972.  In this case, section 1154(b) does not aid in supporting in-service incurrence because exposure to herbicide agents is not consistent with the circumstances, conditions, or hardships of such combat service.  Essentially, taking enemy fire from the coast has no relationship to being exposed to herbicide agents.  Thus, in-service exposure to herbicide agents is not established under the provisions of 38 U.S.C.A. § 1154(b).

For the foregoing reasons, the Veteran is not presumed to have been exposed to herbicide agents during active duty service.  Accordingly, service connection for the cause of his death is not warranted for the disease of lung cancer even it if was determined to be a primary cancer.  See 38 C.F.R. § 3.309(e).  Additionally, the evidence does not show actual exposure to herbicide agents.  Neither the appellant nor the representative possesses the competence, i.e. the personal knowledge, that the Veteran was exposed to herbicide agents.  Thus, service connection for the cause of the Veteran's death is not warranted for the disease of renal cell carcinoma, or any other cancer, on a direct basis as related to exposure to herbicide agents because such in-service exposure has not been established.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167(1999). 

Furthermore, the weight of the probative evidence of record does not show that the cause of the Veteran's death was related to his active military service.  The appellant has not identified, and the record does not reveal, any other injury, disease or event during service to which the Veteran's death could be related.  The service treatment records do no reference any disorder that caused the Veteran's death including cancer.  Additionally, the evidence shows that the cancer manifested many years after service and that it was diagnosed in 2000.  The evidence does not show that renal cell carcinoma, or any other malignant tumor, manifested to a compensable degree within a year of the Veteran' separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


